Exhibit 10.1



 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is made by and between Ampio
Pharmaceuticals, Inc., a Delaware corporation headquartered at 373 Inverness
Parkway, Suite 200, Englewood, CO 80112 (“Ampio” or “Company”), together with
its affiliates, shareholders, directors, officers, employees, representatives,
attorneys, predecessors, successors, and assigns (collectively referred to
herein as “Employer”), and Thomas E. Chilcott, III, an individual (“Employee”)
(collectively referred to herein as the “Parties,” or, each individually, a
“Party”).

 

RECITALS

 

A.                The Company employed Employee as Chief Financial Officer from
August 16, 2017 to present.

 

B.                 Employee’s employment with the Company was previously
governed by an Employment Agreement between the Parties, which became effective
as of August 16, 2017 and was executed on August 23, 2017.

 

C.                 Employee’s term of employment under the Employment Agreement
was a period of twenty four (24) months beginning August 16, 2017 and running
until August 16, 2019.

 

D.                Employer and Employee mutually agree to terminate the
Employment Agreement and to part ways under the terms of this Agreement.

 

E.                 For and in consideration of the mutual promises and covenants
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.0       Separation of Employment. The Company and Employee agree that
Employee’s last day of employment will be June 12, 2019 (“Separation Date”). To
assist Employee in Employee’s employment transition, Employer will voluntarily
provide Employee with severance pay in exchange for execution of this Agreement
and for agreement to the terms set forth herein.

 

1.1       Effective Date. Except as stated in Section 1.2 below, this Agreement
shall become effective on the date on which it is signed by both Parties (the
“Effective Date”).

 

1.2       ADEA Effective Date. With regard only to Employee’s waiver of any
claims under or relating to the Age Discrimination in Employment Act of 1967
(ADEA) and Older Workers Benefit Protection Act of 1990 (OWBPA) as set forth in
Section 4.1 (“ADEA Waiver”), the ADEA Waiver will become effective on the eight
(8th) day following the date on which it is signed by Employee (the “ADEA
Effective Date”). As explained in Section 4.6 below, the ADEA Waiver may be
revoked by Employee at any time during the seven (7) day period preceding the
ADEA Effective Date (“Revocation Period”).

 



 Page 1 of 18

Initial TEC MM

 




 

2.0       Compensation and Indemnification.

 

2.1       Severance Pay. Employer agrees to provide Employee with severance pay
in the total amount of $160,671.34, less applicable statutory wage deductions or
withholdings, taxes, and any deductions (excluding employee benefits deductions)
that Employee has authorized, which is equivalent to payment of salary from the
Separation Date through the end of the Employment Agreement (August 16, 2019),
earned and unused vacation benefits through the Separation Date, plus six (6)
additional months of salary pay (“Severance Pay”). The salary payments, less
$2,000.00 as consideration specifically for the ADEA Waiver, will be payable in
six (6) substantially equal installments over six (6) months, commencing on
Employer’s first payroll date following the Effective Date of this Agreement.
Along with all wages earned and unpaid as of the Separation Date, Employee will
be paid for his earned and unused vacation benefits earned through the
Separation Date on the Separation Date or the earliest available payroll date
thereafter. Employee will also be paid the first of the six installment payments
at this time. The $2,000.00 consideration for the ADEA Waiver will be paid at
the first payroll date after the ADEA Effective Date.

 

2.2        Equity Compensation. In connection with the execution of this
Agreement, the Company hereby agrees to accelerate vesting of any of Employee’s
issued and unvested equity securities such that as of the date of this Agreement
all such grants shall be fully vested. The Company further agrees that solely
for the purpose of each Stock Option Agreement, pursuant to which Employee may
have an option to purchase equity securities of the Company, the termination of
Employee’s employment as agreed to hereunder shall be classified as an
“Involuntary Termination,” as this term may be used in Employee’s respective
Stock Option Agreements. Employee will thus have one (1) year from the
Separation Date to exercise Employee’s options.

 

2.3       Wage Acknowledgement. Beyond payments described in this Agreement,
Employee acknowledges that, as of the Effective Date, Employee has received all
payment for all owed remuneration and compensation and payment for accrued but
unused vacation or paid time off, if any and applicable, and Employer owes
Employee no further compensation, reimbursement or other remuneration of any
type except as provided in this Agreement for any such time.

 

2.4       Medical Benefits. Employee’s medical benefits shall continue through
the last day of the month in which the Separation Date occurs, up an until June
30, 2019. If Employee chooses to continue COBRA coverage thereafter, it shall be
at Employee’s own expense, subject to the terms and conditions of the benefit
plan, federal COBRA law, and, as applicable, state insurance laws. Employee will
receive additional information regarding Employee’s right to elect continued
coverage under COBRA in a separate communication. A COBRA notification and
application will be mailed to Employee’s home address within two (2) weeks of
the Separation Date.

 

2.5       Tax Liability. In accordance with the terms of the Severance Pay, the
Parties agree to make all necessary and usual reports to the Internal Revenue
Service, state taxing authorities, and any similar agencies, and to perform all
withholdings normally applicable to the type and amount of payment the Employee
is to receive as a result of this Agreement. Employee understands and agrees
that any and all federal, state, or local tax liability that may be due or
become due because of the Severance Pay is Employee’s sole responsibility, and
that Employee will pay any such taxes that may be due or become due, and
Employee agrees to bear all tax consequences, if any, attendant upon the payment
of the above-recited sums. Employee further agrees to indemnify, defend, and
hold Employer harmless from, any actions, proceedings, claims, judgments,
settlements, and/or demands for the payment of any taxes, interest, penalties,
levies, or assessments applicable to the Severance Pay under this Agreement.
Employer makes no representation as to the taxability of the amounts paid to
Employee.

 



 Page 2 of 18

Initial TEC MM

 

 

2.6.       Section 409A.  All amounts payable under this Agreement are intended
to comply with the “short term deferral” exception from Section 409A of the
Internal Revenue Code (“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4)
(or any successor provision) or the separation pay plan exception specified in
Treas. Reg. § 1.409A-1(b)(9) (or any successor provision), and shall be
interpreted in a manner consistent with those exceptions. Each payment of
severance pay under the Agreement shall be treated as a separate payment of
compensation for purposes of applying Section 409A. 

 

2.7       Indemnification. The Company acknowledges that following the date
hereof it shall have a continued obligation to indemnify Employee to the fullest
extent not prohibited by the Delaware General Corporation Law (“DGCL”) or any
other applicable law to the extent Employee is made a party to any threatened,
pending, or completed action, suit or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that he was an executive
officer of the Company, including, but not limited to the following cases that
Employee is currently a named defendant in: United States District Court for the
Central District of California, Shi v. Ampio Pharmaceuticals, Inc., et al., Case
No. 2:18-cv-07476-SJO-RAO and United States District Court for the Central
District of California, Cetrone v. Macaluso, et al., Case No.
2:18-cv-05970-SJO-RAO. Such indemnification shall be made pursuant to and
consistent with Section 43 of the Company’s Bylaws, Article IX of the Company’s
Certificate of Incorporation, as amended, and the DGCL. Employer and Employee
also agree to execute the Indemnification Agreement attached hereto as Appendix
A.

 

3.0       Sufficiency of Consideration. Employer and Employee specifically agree
that the consideration provided to Employee pursuant to this Agreement is good
and sufficient consideration for this Agreement and the releases and other
covenants and promises made of Employee pursuant to this Agreement. Employee
further understands and agrees that the consideration Employee is receiving in
exchange for executing this Agreement is greater than that to which Employee
would otherwise be entitled to in the absence of this Agreement. Should any
third party, including any Government Agency (as defined below), bring any
action or claim against Employer or any of the Released Parties (as defined
below) on Employee’s behalf, Employee acknowledges and agrees that this
Agreement provides full monetary relief and Employee will not accept any other
relief, except as provided in Section 4.4.

 



 Page 3 of 18

Initial TEC MM

 

 

4.0       General Release of Claims. In consideration of the promises and
covenants made by Employer in this Agreement, and in consideration of the
Severance Pay to be paid under this Agreement, Employee agrees:

 

4.1       Full and Final Release. Except as otherwise set forth in this
Agreement, on behalf of Employee, Employee’s heirs, successors, and assigns,
Employee fully and forever releases and discharges Employer and TriNet HR III,
Inc. and their affiliates, officers, agents, administrators, servants,
employees, attorneys, successors, parent, subsidiaries, assigns, and affiliates
(collectively the “Released Parties” or, each individually a “Released Party”)
of and from any and all claims, causes of action, and liabilities, whether
individually or part of a class action, occurring prior to the Effective Date
and arising out of or relating in any way to Employee’s employment with
Employer, including, but not limited to, the recruitment to, offer of, terms and
conditions of, and termination of Employee’s employment with Employer. Employee
understands and agrees that this Agreement is a full and complete waiver and
release of all claims, including, but not limited to, claims arising under Title
VII of the 1964 Civil Rights Act, as amended; the Civil Rights Act of 1991; the
Civil Rights Acts of 1866 and 1871; 42 U.S.C. §§ 1981, 1982, 1983 and 1985; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act of 1938;
the Employee Retirement Income Security Act of 1974, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Older Workers Benefit
Protection Act of 1990; the Equal Pay Act of 1963; the Family and Medical Leave
Act of 1993; the Pregnancy Discrimination Act of 1978; the Rehabilitation Act of
1973; the Sarbanes-Oxley Act of 2002; the Consumer Financial Protection Act of
2010, and Section 1057 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 (“Dodd Frank”); the Colorado Anti-Discrimination Act
(Colo. Rev. Stat. § 24-34-301 et seq.); the Colorado Lawful Off-Duty Activities
law; Colorado Equal Pay Law (Colo. Rev. Stat. § 8-5-101 et seq.) and or any
other federal, state, local or common law, statute, decision, order, policy, or
regulation establishing or relating to claims or rights of employees, including,
but not limited to, any and all claims alleging for compensation, damages, tort
claims, breach of express or implied employment contract (including claims
arising out of the Employment Agreement or related to any applicable sales
commission plan or incentive compensation plan), breach of duty of good faith,
breach of implied covenant of good faith and fair dealing, discrimination,
harassment, retaliation, wrongful discharge, intentional and negligent
infliction of emotional distress, outrageous conduct, intentional interference
with contract or prospective business advantage, defamation, discharge in
violation of public policy, and for any other damages or injuries incurred on
the job, in relation to the Employee’s employment or incurred as a result of
loss of employment (collectively “Released Claims”). To the extent permitted by
law, Employee also promises never directly or indirectly to bring or participate
in an action against any of the Released Parties under California Business &
Professions Code Section 17200 or any unfair competition law of any
jurisdiction.

 

4.2       Employer’s Mutual Release. Employer mutually releases Employee from
all Released Claims in the same manner as set forth in Section 4.

 

4.3       Claims Not Released. This Agreement does not limit or otherwise affect
Employee’s right to file a charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board (“NLRB”),
the Occupational Safety and Health Administration (“OSHA”), the Securities and
Exchange Commission (“SEC”) or any other federal, state, or local government
agency or commission (“Government Agency”). Employee is not waiving any rights
that Employee may have to: (a) Employee’s own vested accrued employee benefits
under Employer’s health, welfare, or retirement benefit plans as of the
Separation Date; (b) benefits and/or the right to seek benefits under applicable
workers’ compensation and/or unemployment compensation statutes; (c) pursue
claims which by law cannot be waived by signing this Agreement; (d) enforce this
Agreement; (e) challenge the validity of this Agreement; and/or (f) assert any
rights or claims that may arise after the Effective Date of this Agreement.
Employer is also not waiving any rights under subparts (c), (d), (e), and (f) of
this Section 4.3.

 



 Page 4 of 18

Initial TEC MM

 

 

4.4       Governmental Agencies. Nothing in this Agreement prohibits or prevents
Employee, or the Company, from participating, testifying, or assisting in any
investigation, hearing, or other proceeding before any Government Agency, the
United States Congress, and any Inspector General of any United States federal
agency, or making other disclosures that are protected under the whistleblower
provisions of any federal, state or local law or regulation. However, unless
prohibited by law or regulation, Employee agrees that if such an administrative
claim is made by Employee (or Employee’s heirs, successors, and assigns),
Employee (and Employee’s heirs, successors, and assigns) shall not be entitled
to recover any individual monetary relief or other individual remedies;
provided, however, that this waiver is not intended to prohibit the provision of
information to the SEC (or other Government Agency) or the receipt of any
monetary award authorized by Section 21F-17 of Dodd Frank.

 

4.5       Waiver. In granting the release herein, Employee understands that this
Agreement includes a release of all claims known or unknown.  In giving this
release, which includes claims which may be unknown to Employee at present,
Employee acknowledges that Employee has read and understands Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  Employee hereby expressly waives and
relinquishes all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to the release of any unknown or
unsuspected claims Employee may have against the Released Parties.

 

4.6       ADEA Waiver and Waiver of Rights under the OWBPA. Employee
specifically understands and acknowledges that because Employee is at least
forty (40) years of age, the ADEA provides Employee the right to bring a claim
against Employer if Employee believes that Employee has been discriminated
against on the basis of age.

 

Employee hereby acknowledges and represents that, in accordance with the ADEA,
Employee’s execution of this Agreement is voluntary and knowing; this Agreement
has been written in a manner that is easy to understand and Employee understands
the Agreement; Employee has received a copy of this Agreement; that Employer has
advised Employee in writing to consult with an attorney prior to executing this
Agreement; that Employee has had the opportunity to ask any questions that
Employee may have of legal or other personal advisors of Employee’s choosing;
that Employee has had as much time as Employee needs to review and consider this
Agreement; and that Employee has received valuable and good consideration to
which the Employee is otherwise not entitled in exchange for Employee’s
execution of this Agreement.

 



 Page 5 of 18

Initial TEC MM

 

 

Employee understands the rights afforded to Employee under the ADEA and agrees
that Employee will not file any claim or action against Employer or any of the
Released Parties based on any alleged violations of the ADEA. Employee hereby
knowingly and voluntarily waives any right to assert a claim for relief under
the ADEA, including but not limited to back pay, front pay, attorney’s fees,
damages, reinstatement or injunctive relief. Notwithstanding the foregoing,
Employee does not waive any ADEA claim that may arise after this Agreement is
executed, and nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by law.

 

Employee understands and acknowledges that the ADEA requires Employer to provide
Employee with at least twenty-one (21) calendar days to consider this Agreement
(“Consideration Period”) prior to its execution. Employee acknowledges that
Employee was provided with the required Consideration Period and hereby
knowingly and voluntarily, after the opportunity to consult with an attorney,
waives the remainder of the Consideration Period by executing this Agreement.
Employee acknowledges receipt of this Agreement on June 12, 2019.

 

Employee understands that Employee is entitled to revoke the waiver of his ADEA
Claim at any time during the seven (7) days following Employee’s execution of
this Agreement. Employee also understands that any revocation of this ADEA Claim
must be in writing and delivered to the attention of Michael Macaluso at
Employer’s office in Englewood, Colorado prior to the expiration of the
Revocation Period. Delivery of the revocation should be via email to Squire
Patton Boggs (US) LLP, c/o Matthew C. Cooper at matthew.cooper@squirepb.com
followed by a hard copy via first class mail to the Company. If Employee revokes
this ADEA Waiver, the $2,000 of the Severance Pay allocated to this ADEA Waiver
will not be paid. The remaining releases of claims will remain in effect.

 

5.0       Covenants Regarding Release of Claims. In relation to the General
Release of Claims set forth in Section 4 and its subparts above, Employee agrees
as follows:

 

5.1       No Actions Filed. Employee represents that, as of the Effective Date
of this Agreement, Employee has not filed any claim or action with any
Government Agency pertaining to any Released Claim.

 

5.2       Filing of Actions. Employee agrees, to the fullest extent permitted by
law, that Employee will not file or pursue, nor cause or permit to be filed or
pursued, any action for damages or any other relief against Employer and the
Released Parties involving any Released Claim and further agrees that Employee
will neither pursue nor accept any further benefit or consideration from any
source whatsoever with respect to any Released Claim, except as otherwise
provided in Sections 4.3 and 4.4.

 



 Page 6 of 18

Initial TEC MM

 

 

5.3       Dismissal. If any agency, board, or court assumes jurisdiction of any
action against the Released Parties arising out of Employee’s employment or any
acts related to Employee’s employment with Employer occurring prior to the
Separation Date, Employee will, to the greatest extent permitted by law, direct
that agency, board or court to withdraw or dismiss the matter, with prejudice,
and will execute any necessary paperwork to effect the withdrawal or dismissal,
with prejudice.

 

5.4       No Assignment. Employee represents and warrants that Employee has not
assigned or transferred, or purported to assign or transfer, to any person,
firm, corporation, association, or entity whatsoever any of the Released Claims.

 

5.5       Waiver. Employee acknowledges that this Agreement applies to all known
or unknown, foreseen or unforeseen, injury or damage arising out of or
pertaining to Employee’s employment relationship with Employer and its
termination, and expressly waives any benefits Employee may have to the
contrary.

 

Employee understands and acknowledges that the significance and consequence of
this waiver is that even if Employee should eventually suffer injury or damage
arising out of or pertaining to the employment relationship and its termination,
Employee will not be able to make any claim for those injuries or damages.
Furthermore, Employee acknowledges that Employee consciously intends these
consequences even as to claims for injuries or damages that may exist as of the
date of the Agreement but which Employee does not know exist and which, if
known, would materially affect Employee’s decision to execute this Agreement,
regardless of whether Employee’s lack of knowledge is the result of ignorance,
oversight, error, negligence, or any other cause.

 

6.0       Employee Affirmations. In combination with the release of claims and
the covenants regarding those releases set forth herein, Employee offers the
following affirmations:

 

6.1       No Injuries or Expenses. Employee affirms that Employee has no known
workplace injuries or occupational illnesses and, thus, that Employee has made
no claim for illness or injury against, nor is Employee aware of any facts
supporting any claim against, the Released Parties under which the Released
Parties could be liable for medical expenses incurred by the Employee before or
after the execution of this Agreement. Furthermore, Employee is not aware of any
medical expenses which Medicare has paid and for which the Released Parties are
or could be liable now or in the future. Employee agrees and affirms that, to
the best of Employee’s knowledge, no liens of any governmental entities,
including those for Medicare conditional payments, exist.

 

6.2       Leave Permitted. Employee further affirms that Employee has been
provided and/or has not been denied any leave requested and valid pursuant to
applicable law.

 

6.3       Voluntary Agreement. Employee further affirms that Employee is
entering into this Agreement voluntarily and that Employee is not under any
duress in relation to execution of this Agreement or separation from his
employment with Employer.

 



 Page 7 of 18

Initial TEC MM

 

 

6.4       No Discrimination. Employee further affirms that all of Employer’s
(including its officers, directors, and employees) decisions regarding
Employee’s pay and benefits through the date of Employee’s execution of the
Agreement were not discriminatory based on age, disability, race, sex, religion,
national origin, sexual orientation, military status, or any other
classification protected by law.

 

6.5       Accurate Reporting. Employee further affirms that Employee will
accurately report any amounts paid pursuant to this Agreement to the appropriate
state or local unemployment benefits authority, if applicable.

 

7.0       No Admission of Liability. Employee acknowledges that neither this
Agreement, nor payment of any consideration pursuant to this Agreement, shall be
taken or construed to be an admission or concession of any kind with respect to
alleged liability or alleged wrongdoing against Employee by Employer. Employer
specifically asserts that all actions taken with regard to Employee and
Employee’s employment were proper and lawful and affirmatively denies any
wrongdoing of any kind.

 

8.0       Confidentiality. Employee agrees to keep the terms of this Agreement
and the amount of the Severance Pay completely confidential, except that
Employee may discuss this Agreement with Employee’s spouse, attorney,
accountant, or other professional advisor who may assist Employee in evaluating
or reviewing this Agreement or the tax implications of this Agreement.

 

9.0       Trade Secrets and Confidential Information. Employer has developed,
compiled and owns certain proprietary techniques and confidential information
that have great value in its business. This information includes, but is not
limited to, any and all information (in any medium, including but not limited
to, written documents and electronic files) concerning unpublished financial
data, marketing and sales data, product and product development information,
client lists, rates and preferences, employee lists, equipment programs,
contracts, licensing agreements, processes, formulas, inventions, discoveries,
improvements, data, know-how, formats, marketing plans, business plans,
strategies, forecasts, and supplier and vendor identities, characteristics and
agreements, and other trade secrets (“Confidential and Proprietary
Information”). Employee has had access to confidential information of persons or
entities for whom Employer performs services, or from whom Employer or Employee
has obtained information (“Customers”) and persons or entities that performed
services for Employer (“Vendors”). Confidential Information includes not only
information disclosed by Employer or its Customers or Vendors to Employee in the
course of Employee’s employment with Employer, but also information developed or
learned by Employee during the course of Employee’s employment with Employer.
Confidential and Proprietary Information is to be broadly defined.

 

On or before the Effective Date, Employee shall return to Employer all
Confidential and Proprietary Information within Employee’s possession, custody,
or control, and, at all times after Employee’s employment with Employer is
terminated, shall (i) hold in trust, keep confidential, and not disclose to any
third party or make any use of the Confidential and Proprietary Information of
Employer or its Customers or Vendors; (ii) not cause the transmission, removal
or transport of Confidential and Proprietary Information of Employer or its
Customers or Vendors; and (iiii) not publish, disclose, or otherwise disseminate
Confidential and Proprietary Information of Employer or its Customers or
Vendors. Further protections of the Company’s Confidential and Proprietary
Information are set forth in the Proprietary Information and Inventions
Agreement executed by Employee upon commencement of employment, which shall
remain in full force and effect.

 

 Page 8 of 18

Initial TEC MM

 

 



10.0       Non-Disparagement. Employee agrees that Employee will not utter,
publish or otherwise disseminate any oral or written statement that disparages
or criticizes Employer or the Released Parties or Employer’s or the Released
Parties’ reputations, provided, however, that nothing in this Agreement shall
prevent Employee from communicating with any Government Agency as provided in
Sections 4.3 and 4.4 hereof. Should any third-party employer ask the Company for
a reference related to Employee’s employment with the Company, such references
shall be forwarded to the human resources department, who will provide only
Employee’s dates of employment and title during employment with the Company.

 

11.0       Company Property. On or before Employee’s Separation Date, Employee
shall return to Employer all Employer property in Employee’s possession
including, but not limited to, keys, key cards, computers, tablets, phones,
removable storage media, original and all copies of any written, recorded, or
computer-readable information about Employer, its Customers and Vendors
(including, without limitation, all client files and documents), practices,
procedures, files, trade secrets, pricing, client lists, product cultivation or
marketing associated with Employer’s business, and/or any other Confidential and
Proprietary Information or property owned by Employer.

 

12.0       No Re-Employment. Employee agrees and acknowledges that Employee’s
employment with Employer has terminated. Employee agrees never in the future to
apply for or accept re-employment with the Released Parties, and hereby waives
any claim or right to such re-employment. In the event that Employee does apply
for such employment, Employee agrees that the Released Parties can refuse to
process such application, without recourse by Employee.

 

13.0       Continued Cooperation. In order to ensure an effective and efficient
transition from Employee to the Company’s next Chief Financial Officer and
Corporate Secretary, Employee agrees to cooperate to the fullest extent possible
and necessary to provide information, materials, and assistance to the Company
as related his role therewith. Employee further agrees to timely communicate and
cooperate with the Company to the fullest extent possible and necessary in
relation to the Company’s defense of any ongoing litigation against the Company,
including those matters listed in Section 2.7 above.

 

14.0       No Reliance Upon Representations. Employee hereby represents and
acknowledges that in executing this Agreement, Employee does not rely, and has
not relied, upon any representation or statement made by Employer, the Released
Parties, or by any of Employer’s past or present shareholders, officers,
directors, employees, agents, representatives or attorneys with regard to the
subject matter, basis or effect of this Agreement.

 



 Page 9 of 18

Initial TEC MM

 

 

15.0       Entire Agreement, Modification. Except as otherwise provided herein,
this Agreement constitutes the complete, final, and exclusive embodiment of the
entire Agreement between the Parties hereto with regard to the subject matter
herein and supersedes all prior promises, warranties, representations, and oral
and written agreements, if any. The terms of this release are contractual and
not a mere recital. The only way this Agreement may be amended, changed, or
waived will be through a written document signed by both Parties. This Agreement
is enforceable by and against each Party and anyone else who has or who obtains
rights under this Agreement from either Party.

 

16.0       Severability. The terms of this Agreement are severable. If any part
of this Agreement is determined to be illegal, invalid, or unenforceable, the
remaining parts shall not be affected thereby and the illegal, unenforceable, or
invalid part shall be deemed not to be part of this Agreement. The Parties
further agree that any such void or unenforceable provision of this Agreement
may be replaced with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business, or other purposes of the unenforceable
provision.

 

17.0       Construction. The language in all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning and not strictly
for or against any of the Parties. Employer and Employee each acknowledge the
opportunity to be represented by counsel in connection with this Agreement and
the matters contemplated by this Agreement, and that, accordingly, no part of
this Agreement should be construed against either Party on the basis of
authorship.

 

18.0       Governing Law and Enforcement. Any action to enforce this Agreement
or any dispute concerning the terms and conditions of this Agreement and the
Parties’ performance of the terms and conditions of this Agreement shall be
governed by the laws of the State of Colorado. Any dispute, claim, or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation, or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in the City and County of Denver, Colorado
before one arbitrator. The arbitration shall be administered by JAMS pursuant to
its Comprehensive Arbitration Rules and Procedures and in accordance with the
Expedited Procedures in those Rules. Judgment on the arbitration award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies, including temporary restraining orders and
injunctive relief, in aid of arbitration from a court of appropriate
jurisdiction.

 

19.0       Attorneys’ Fees. Each Party shall bear its own attorneys’ fees in the
preparation and review of this Agreement. Should suit or action be instituted to
enforce any provision of this Agreement, the prevailing party shall be entitled
to recover its costs and reasonable attorneys’ fees.

 

20.0       Binding Effect. This Agreement is binding upon the heirs, successors,
and assigns of both Employee and Employer.

 



 Page 10 of 18

Initial TEC MM

 

 

21.0       Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument representing the agreement of the Parties to this
Agreement.

 

22.0       Employee Acknowledgement. Employee acknowledges that Employee has
carefully read this Agreement; that Employee understands its final and binding
effect; that Employee has been advised to consult with an attorney; that
Employee has been given the opportunity to be represented by independent counsel
in reviewing and executing this Agreement and that Employee has either chosen to
be represented by counsel or has voluntarily declined such representation; THAT
EMPLOYEE HAS HAD SUFFICIENT TIME TO REVIEW THIS AGREEMENT; and that Employee
understands the provisions of this Agreement and knowingly and voluntarily
agrees to be bound by them. EMPLOYEE FURTHER Acknowledges and AGREES THAT BY
ENTERING THIS AGREEMENT, EMPLOYEE IS KNOWINGLY AND VOLUNTARILY WAIVING
EMPLOYEE’S RIGHTS TO A TRIAL BY JUDGE OR JURY FOR ANY CLAIM COVERED BY THIS
AGREEMENT.

 

 

 

The Parties hereby knowingly and voluntarily execute this Separation Agreement
as follows:

 



  Ampio Pharmaceuticals, Inc.   (“Employer”)     Date: June 13, 2019  
/s/Michael Macaluso   By: Michael Macaluso   Title: Chief Executive Officer    
  Date: June 13, 2019    /s/ Thomas Chilcott, III     Thomas Chilcott, III    
(“Employee”)



 

 

 Page 11 of 18

Initial TEC MM

 

 

Appendix A

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is effective as of ______, by and
between Ampio Pharmaceuticals, Inc., a Delaware corporation (the “Company” or
“Ampio”), and _______ (“Indemnitee”).

 

WHEREAS, in order to induce Indemnitee to provide, or continue to provide,
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;

 

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and the Indemnitee may not be willing to
continue to serve in such capacity without additional protection;

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law so that Indemnitee
will serve or continue to serve the Company free from undue concern that he will
not be so indemnified.

 

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
provide, or continue to provide, services to the Company, the Company and
Indemnitee hereby agree as set forth below.

 

I. Certain Definitions.

 

(a) “Change in Control” shall mean, and shall be deemed to have occurred if, on
or after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 20% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least two
thirds (2/3) of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of the Company’s assets.

 



 Page 12 of 18

Initial TEC MM

 

 

(b) “Claim” shall mean any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, whether formal or
informal, investigative or other.

 

(c) References to the “Company” shall include, in addition to Ampio
Pharmaceuticals, Inc., any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger to which Ampio
Pharmaceuticals, Inc. (or any of its wholly owned subsidiaries) is a party
which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(d) “Expenses” shall mean any and all expenses (including attorneys’ fees,
expert witness fees, and all other costs, expenses and obligations incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, to be a witness in or to
participate in, any action, suit, proceeding, alternative dispute resolution
mechanism, hearing, inquiry or investigation, whether formal or informal),
judgments, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) of any Claim regarding any Indemnifiable Event and any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement.

 

(e) “Expense Advance” shall mean an advance payment of Expenses to Indemnitee
pursuant to Section 3(a).

 

(f) “Indemnifiable Event” shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of lndemnitee while serving in
such capacity.

 

(g) “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(b) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

(h) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

 

(i) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

 

2. Indemnification.

 

(a) Indemnification of Expenses. The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any Claim by reason of (or arising in part out
of) any Indemnifiable Event against Expenses, including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses. Such payment of Expenses shall be made by the Company as soon
as practicable but in any event no later than five (5) business days after
written demand by Indemnitee therefor is presented to the Company.

 



 Page 13 of 18

Initial TEC MM

 

 

(b) Change in Control. The Company agrees that if there is a Change in Control
of the Company {other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), then with respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Expenses and Expense
Advances under this Agreement or any other agreement or under the Company’s
Certificate of Incorporation or Bylaws as now or hereafter in effect,
Independent Legal Counsel, if desired by Indemnitee, shall be selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law and the Company agrees to abide
by such opinion. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to indemnify fully such counsel
against any and all Expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto. Notwithstanding any other provision of this Agreement, the
Company shall not be required to pay Expenses of more than one Independent Legal
Counsel in connection with all matters concerning a single Indemnitee, and such
Independent Legal Counsel shall be the Independent Legal Counsel for any or all
other Indemnitees unless (i) the Company otherwise determines, or (ii) any
Indemnitee shall provide a written statement setting forth in detail a
reasonable objection to such Independent Legal Counsel representing other
Indemnitees.

 

(c) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 9 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim regarding any
Indemnifiable Event, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.

 

3. Expenses; Indemnification Procedure.

 

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than 30 days after
written demand by Indemnitee therefor to the Company. Indemnitee hereby agrees
to repay to the Company all amounts advanced to Indemnitee hereunder if it is
ultimately determined that Indemnitee is not entitled to indemnification
hereunder. The Company’s obligation to advance Expenses shall terminate with
respect to any Claim as to which the Indemnitee shall have entered a plea of
guilty or nolo contendere, or an equivalent plea acknowledging guilt.

 

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any Claim made against Indemnitee
for which indemnification will or could be sought under this Agreement; provided
however that the failure to so provide notice to the Company shall not relieve
the Company from any liability that it may have to Indemnitee hereunder unless
the Company’s ability to participate in the defense of such claim was materially
and adversely affected by such failure. Notice to the Company shall be directed
to the Chief Executive Officer of the Company at the headquarters office of the
Company (or such other address as the Company shall designate in writing to
Indemnitee). In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power, to the extent that doing so is consistent with the exercise of the
Indemnitee’s rights under the federal and state Constitutions. The Company shall
provide Indemnitee with such information and cooperation as Indemnitee may
reasonably require, to the extent that doing so is consistent with the Company’s
obligation to cooperate with regulatory or law enforcement agencies. Indemnitee
understands that such obligation may include, as deemed necessary or advisable
by the Company, a waiver of any attorney-client or other privilege held by the
Company.

 



 Page 14 of 18

Initial TEC MM

 

 

(c) No Presumptions; Burden of Proof For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 3(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies. The Company shall keep Indemnitee reasonably
informed as to the status of all relevant insurance matters.

 

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim the Company, if appropriate, shall be entitled
to assume the defense of such Claim with counsel approved by Indemnitee (not to
be unreasonably withheld) upon the delivery to Indemnitee of written notice of
the Company’s election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Claim;
provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Claim at Indemnitee’s Expense, and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Claim, then the fees and Expenses of Indemnitee’s separate counsel
shall be at the Expense of the Company.

 

4. Additional Indemnification Rights; Non-Exclusivity.

 

(a) Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws (as now or hereafter in
effect) or by statute. In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 9(a) hereof.

 

(b) Non-Exclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its Bylaws (as now hereafter in effect), any other
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware, or otherwise. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity.

 

5. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, Bylaw (as now or hereafter in effect) or otherwise) of the
amounts otherwise indemnifiable hereunder.

 



 Page 15 of 18

Initial TEC MM

 

 

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for the entire
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

 

7. No Imputation. The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Company or the Company itself shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

8. Liability Insurance. For the duration of lndemnitee’s service as a director
or officer or other agent of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Claim by reason of any
Indemnifiable Event, the Company shall use reasonable efforts, taking into
account the scope and amount of coverage available relative to the cost thereof,
to obtain and maintain in effect policies of liability insurance providing
coverage for directors and officers of the Company. Indemnitee acknowledges that
at the date hereof, the Company maintains no such policy in effect. To the
extent the Company in the future maintains liability insurance applicable to
directors, officers, employees, agents or fiduciaries, Indemnitee shall be
covered by such policies in such a manner as to provide Indemnitee the same
rights and benefits as are provided to the most favorably insured of the
Company’s directors, if lndemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if lndemnitee is not an officer
or director but is a key employee, agent or fiduciary.

 

9. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Excluded Action or Omissions. To indemnify Indemnitee for acts, omissions or
transactions if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is prohibited by applicable law.

 

(b) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, (ii) in specific cases if the Board of Directors has
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under Section 145 of the Delaware General Corporation Law, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance Expense payment or insurance recovery, as the case may
be.

 

(c) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous.

 

(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; provided that the Company shall
advance expenses in connection with Indemnitee’s defense of a claim under
Section 16(b), which advances shall be repaid to the Company if it is ultimately
determined that Indemnitee is not entitled to indemnification of such expenses.

 

10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 



 Page 16 of 18

Initial TEC MM

 

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.

 

13. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including costs and Expenses incurred with respect to
Indemnitee’s counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action.

 

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. The address for notice to
Indemnitee is as shown on the signature page of this Agreement, and the address
for the Company is its headquarters office, or as subsequently modified by
either party by written notice.

 

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 



 Page 17 of 18

Initial TEC MM

 

 

17. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware as
applied to contracts between Delaware residents entered into and to be performed
entirely within the State of Delaware.

 

18. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

19. Amendment and Termination. Due to the uncertain application of any statutes
of limitations that may govern any Claim, this Agreement shall be of indefinite
duration. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless it is in writing signed by both the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

 

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.

 

IN WI1NESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

Ampio Pharmaceuticals, Inc.

 

By: __________________________________

 

Title: _________________________________



  



  AGREED TO AND ACCEPTED   INDEMNITEE:             (signature)                
Print Name                 (address)  



 

 



 Page 18 of 18

Initial TEC MM

